           Case 2:19-mc-00163-KJM-CKD Document 16 Filed 11/04/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00163-KJM-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $56,960.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Jared

18 Dellinger (“Dellinger”), appearing in propria persona, as follows:

19          1.      On or about July 12, 2019, claimant Dellinger filed a claim in the administrative forfeiture

20 proceedings with the Drug Enforcement Administration with respect to the approximately $56,960.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on April 29, 2019.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                     1
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:19-mc-00163-KJM-CKD Document 16 Filed 11/04/20 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was October 10, 2019.

 4          4.      By Stipulation and Order filed October 7, 2019, the parties stipulated to extend to January

 5 8, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed January 9, 2020, the parties stipulated to extend to March

 9 8, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed March 10, 2020, the parties stipulated to extend to March

13 8, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      By Stipulation and Order filed June 11, 2020, the parties stipulated to extend to August 3,

17 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

19 forfeiture.

20          8.      By Stipulation and Order filed August 5, 2020, the parties stipulated to extend to October

21 2, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          9.      By Stipulation and Order filed October 2, 2020, the parties stipulated to extend to October

25 30, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28
                                                          2
                                                                               Stipulation to Extend Time to File Complaint
           Case 2:19-mc-00163-KJM-CKD Document 16 Filed 11/04/20 Page 3 of 3



 1          10.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 2 to December 29, 2020, the time in which the United States is required to file a civil complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture.

 5          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 6 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 7 alleging that the defendant currency is subject to forfeiture shall be extended to December 29, 2020.

 8    Dated:      10/28/2020                               MCGREGOR W. SCOTT
                                                           United States Attorney
 9

10                                                         /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
11                                                         Assistant U.S. Attorney
12

13
      Dated:      10/28/2020                               /s/ Jared Dellinger
14                                                         JARED DELLINGER
                                                           Appearing in Propria Persona
15                                                         (As authorized via email)
16
            IT IS SO ORDERED.
17
     Dated: November 3, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                                                           Stipulation to Extend Time to File Complaint
